Citation Nr: 1452540	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  11-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to mustard gas, asbestos, an undiagnosed illness and/or radiation.

2.  Entitlement to service connection for restless legs syndrome, to include as due to mustard gas, asbestos, an undiagnosed illness and/or radiation and to include as secondary to sleep apnea.

3.  Entitlement to service connection for hypothyroidism, to include as due to herbicides, mustard gas, asbestos, an undiagnosed illness and/or radiation.

4.  Entitlement to service connection for hypogonadism, to include as due to herbicides, mustard gas, asbestos, an undiagnosed illness and/or radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2012 rating decisions of the VA Regional Office (RO) in Muskogee, Oklahoma and Winston-Salem, North Carolina, respectively.  

The issues of service connection for sleep apnea and restless legs syndrome being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypothyroidism was not present during the Veteran's service and did not develop as a result of any incident during service.

2.  Hypogonadism was not present during the Veteran's service and did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.311, 3.316, 3.317 (2014).

2.  Hypogonadism was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.311, 3.316, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in April 2011 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in December 2011.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2014); 38 C.F.R. § 3.317 (2014). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Presumptive service connection is warranted with the manifestation of certain infectious diseases, which the Veteran is not claiming.  38 C.F.R. § 3.317(c).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The Veteran did not service during the Vietnam era, nor did he report being stationed in the Republic of Vietnam.  

With respect to the Veteran's contentions that his disorders are due to mustard gas, he must show the following in order to establish presumptive service connection for a disease associated with exposure to certain specified vesicant agents, such as mustard gas, during active military service: (1) full-body to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute non-lymphocytic leukemia.  Service connection will not be established under this section if the claimed condition is due to the appellant's own willful misconduct, or if there is affirmative evidence that establishes a non-service-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 (2014).

Regarding the Veteran's claimed exposure to asbestos, in McGinty v. Brown, the United States Court of Appeals for Veterans Claims (Court) observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.) See also VAOPGCPREC 4-00 (Apr. 13, 2000).

Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Neither the Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999).  See also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

The Veteran has also claimed exposure to radiation.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  In this case, the Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3) and has not been diagnosed with a "radiogenic disease." 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).


	1.  Hypothyroidism

A review of the Veteran's STRs shows no complaints of, treatment for, or diagnosis of, hypothyroidism.  Examinations in September 1986, January 1988, March 1991, January 1995 all revealed a clinically normal endocrine system.  A February 1998 examination did not reveal any thyroid complaints.  An examination in May 2001 again revealed a clinically normal endocrine system.  In September 1986, January 1988, March 1991, January 1995, June 2001, and April 2007 reports of medical history, the Veteran denied thyroid trouble.  The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a cavalry scout.  His personnel records confirm his status as a Persian Gulf Veteran, but do not show that he engaged in a major occupation involving exposure to asbestos and also do not show full-body exposure to mustard gas or that he was exposed to herbicides or radiation.

Post-service treatment records show that the earliest indication of a diagnosis of hypothyroidism was in August 2010.  That record shows that the Veteran reported having a family history of thyroid disease.  None of the Veteran's treatment records contain any opinion relating hypothyroidism to his military service.  They also do not show that the Veteran reported that the onset of his hypothyroidism occurred during service or that he was exposed to herbicides, mustard gas, asbestos, or radiation in service.  

The Veteran was afforded a VA examination in December 2011.  The date of diagnosis was reported to be 2010.  The Veteran reported having a slow metabolism and trouble with weight issues throughout adulthood.  He reported that a physician in 2009 alluded to hypothyroidism and referred the Veteran to an endocrinologist.  He was then diagnosed in 2010.  Following a thorough examination, the examiner opined that the Veteran's hypothyroid was less likely as not caused by or a result of military service, and was not Gulf War related.  The examiner observed that the Veteran's hypothyroidism was diagnosed two years after retirement.  The examiner also observed that the Veteran had a family history of hypothyroidism.  

Based on a review of the evidence, the Board concludes that service connection for hypothyroidism is not warranted.  Although the Veteran is a Gulf War Veteran and has a current diagnosis of hypothyroidism, the evidence fails to show a relationship between that diagnosis and his military service.

Initially, the evidence does not establish the Veteran's exposures to herbicides, mustard gas, asbestos or radiation.  As noted above, the Veteran did not have service in the Republic of Vietnam or during the Vietnam era.  There is no indication in his personnel records that he was exposed to herbicides during his service that began in 1986 in any of the countries in which he was stationed.  With regards to mustard gas, hypothyroidism is not a disability presumptively related to such exposure.  The evidence also fails to show that the Veteran had full-body exposure.  As for his contentions that he was exposed to asbestos, the evidence also fails to confirm such exposure.  The Veteran's personnel records do not show that he engaged in any of the major occupations associated with asbestos exposure.  The Veteran's personnel records also do not show that he was exposed to radiation.  The Board acknowledges the Veteran's reports of his exposures.  However, the evidence of record does not support his assertions.  Moreover, none of his treatment records contain any opinion indicating that hypothyroidism could be related to herbicides, mustard gas, asbestos or radiation; the Veteran did not report such exposures to any treating practitioner.  

In this case, the evidence fails to show a nexus to the Veteran's military service as it does not show that hypothyroidism had its onset in service or is related to an event, injury or disease in service.  As discussed above, examinations throughout the Veteran's military service showed a clinically normal endocrine system and the Veteran denied thyroid trouble in all of his reports of medical history, including the April 2007 retirement history.  The Veteran himself reported to the VA examiner that it was not suspected that he had hypothyroidism until 2009, two years after he retired from service.  No medical professional has provided any opinion indicating that the onset of hypothyroidism was during the Veteran's military service.  In this case, the contemporaneous service records weigh against any finding that the currently diagnosed hypothyroidism occurred during his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran's post-service medical records fail to show that the current hypothyroidism is related to his military service.  None of the Veteran's treatment records include any such opinion.  The only medical opinion of record, that of the December 2011 VA examiner, shows that the Veteran's hypothyroidism is not related to his military service.  That opinion is uncontradicted.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing his records, the Board accords it great probative value.  

The overall evidence of record as discussed above weighs against a finding of hypothyroidism being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between hypothyroidism and his active duty, service connection for hypothyroidism is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypothyroidism falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between hypothyroidism and the Veteran's active duty, service connection for hypothyroidism is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypothyroidism.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypothyroidism is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

	2.  Hypogonadism

A review of the Veteran's STRs shows no complaints of, treatment for, or diagnosis of, hypogonadism.  Examinations in September 1986, January 1988, March 1991, January 1995 all revealed a clinically normal genitourinary system.  A February 1998 examination did not reveal any genitourinary complaints.  An examination in May 2001 again revealed a clinically normal genitourinary system.  In September 1986, January 1988, March 1991, January 1995, and June 2001 reports of medical history, the Veteran did not report any associated symptomatology.  The Veteran complained of reoccurring right testicular pain in December 2005 for several years; there were no complaints of a decreased libido.  His retirement medical history in April 2007 shows that while he reported recurring frequent urination from 1997 to 2007, he did not report any symptomatology such as a decreased libido.  

According to post-service medical records, the earliest evidence of hypogonadism is in August 2009 when he reported having a decreased libido.  He was subsequently diagnosed with hypogonadism in September 2009.  None of the Veteran's treatment records contain any opinion relating hypogonadism to his military service.  They also do not show that the Veteran reported that the onset of his hypogonadism occurred during service or that he was exposed to herbicides, mustard gas, asbestos, or radiation in service.  

At a December 2011 VA examination, the Veteran reported that the onset was in 2009 when he stated he had a low sex drive and fatigue and was then diagnosed.  Following a thorough examination, the examiner opined that the Veteran's hypogonadism was less likely as not caused by or a result of military service, and was not Gulf War related.  The examiner observed that according to the Veteran, he complained of a low sex drive in 2009, two years after retirement.  The examiner also opined that the Veteran's report of testicular pain in December 2005 was not related to his hypogonadism.  

Based on a review of the evidence, the Board concludes that service connection for hypogonadism is not warranted.  Although the Veteran is a Gulf War Veteran and has a current diagnosis of hypogonadism, the evidence fails to show a relationship between that diagnosis and his military service.

As already set forth above, the evidence does not establish the Veteran's exposures to herbicides, mustard gas, asbestos or radiation.  The evidence also does not show that the Veteran's hypogonadism was opined to be related to any such exposures.  In this case, the evidence fails to show a nexus to the Veteran's military service as it does not show that hypogonadism had its onset in service or is related to an event, injury or disease in service.  As discussed above, examinations throughout the Veteran's military service showed a clinically normal genitourinary system and the Veteran did not report any pertinent symptomatology in any of his reports of medical history, including the April 2007 retirement history.  The Veteran himself reported to the VA examiner that he was not diagnosed until 2009, two years after he retired from service.  No medical professional has provided any opinion indicating that the onset of hypogonadism was during the Veteran's military service.  In this case, the contemporaneous service records weigh against any finding that the currently diagnosed hypogonadism occurred during his military service.  See Curry at 68.

The Veteran's post-service medical records fail to show that the current hypogonadism is related to his military service.  None of the Veteran's treatment records include any such opinion.  The only medical opinion of record, that of the December 2011 VA examiner, shows that the Veteran's hypogonadism is not related to his military service.  That opinion is uncontradicted.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing his records, the Board accords it great probative value.   

The overall evidence of record as discussed above weighs against a finding of hypogonadism being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between hypogonadism and his active duty, service connection for hypogonadism is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of hypogonadism falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between hypogonadism and the Veteran's active duty, service connection for hypogonadism is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypogonadism.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypogonadism is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for hypothyroidism, to include as due to herbicides, mustard gas, asbestos, an undiagnosed illness and/or radiation is denied.

Entitlement to service connection for hypogonadism, to include as due to herbicides, mustard gas, asbestos, an undiagnosed illness and/or radiation is denied.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  In his April 2007 retirement medical history, the Veteran answered yes to frequent trouble sleeping.  A February 2008 record shows that the Veteran had a sleep disorder while records beginning in August 2008 show sleep apnea.  Considering the Veteran's report of frequent trouble sleeping during service in 2007, as well as a diagnosis of sleep apnea a year after he was discharged from service, the Board concludes that a remand is necessary to afford the Veteran a VA examination.  As the Veteran has contended that his restless legs syndrome may be secondary to his sleep apnea, this issue must also be remanded.  

The Veteran also identified receiving mental health with obstructive sleep apnea treatment from Evans Army Hospital during service in 2004.  A response from the National Personnel Records Center (NPRC) in March 2010 shows that those records had not yet been retired to the NPRC.  On remand, those records should be obtained.

Accordingly, the case is REMANDED for the following action:
1.  Contact the NPRC and again request mental health with obstructive sleep apnea treatment records from 2004 from Evans Army Hospital in Fort Carson, Colorado.  If the NPRC indicates that another resource should be contacted, then send a request to that resource.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed sleep apnea and restless legs syndrome.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed sleep apnea and restless legs syndrome are related to the Veteran's military service.  The examiner should address the April 2007 record showing a report of frequent trouble sleeping.

For the Veteran's restless legs syndrome, the examiner should also opine as to whether it is caused or aggravated (permanently worsened beyond normal progression) by the sleep apnea [If restless legs syndrome is found to have been aggravated by the sleep apnea, the examiner should quantify the approximate degree of aggravation.]

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


